PIERCE, Chief Judge.
Appellant having failed to show that the findings of the County Judge’s Court in this probate matter were clearly erroneous or that the legal effect of the evidence as a whole was misinterpreted by the trial court, the order denying her petition for establishment and probate of a lost or destroyed will is affirmed on authority of In re Evers’ Estate, 1948, 160 Fla. 225, 34 So. 2d 561; In re Wider’s Estate, Fla. 1952, 62 So.2d 422; In re Zimmerman’s Estate, Fla.1956, 84 So.2d 560, and In re Yost’s Estate, Fla.App.1960, 117 So.2d 753.
LILES and MANN, JJ., concur.